Rivas v City of New York (2020 NY Slip Op 01293)





Rivas v City of New York


2020 NY Slip Op 01293


Decided on February 25, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 25, 2020

Friedman, J.P., Richter, Webber, Singh, JJ.


11116 157011/17

[*1] Ericka Rivas, et al., Plaintiffs-Appellants,
vThe City of New York, et al., Defendants-Respondents.


Law Office of Ryan S. Goldstein, PLLC, Bronx (Ryan Seth Goldstein of counsel), for appellants.
James E. Johnson, Corporation Counsel, New York (Barbara Graves-Poller of counsel), for respondents.

Order, Supreme Court, New York County (Alexander M. Tisch, J.), entered February 13, 2019, which granted defendants' motion to dismiss the complaint for failure to state a cause of action, unanimously affirmed, without costs.
Plaintiffs allege that they suffered personal injuries when they were attacked by a group of unknown assailants as they were visiting an outdoor pool owned and operated by the City defendants.
The complaint was properly dismissed. Although plaintiffs' allegations that defendants failed to provide adequate security personnel gave rise to a general duty of care, plaintiffs failed to plead sufficiently that defendants owed them a special duty of
care (see Valdez v City of New York, 18 NY3d 69, 75 [2011]; Matter of World Trade Ctr. Bombing Litig., 17 NY3d 428, 451 [2011]; but see Caldwell v Village of Is. Park, 304 NY 268, 273-274 [1952]). Plaintiffs also failed to allege or provide the factual predicate for a special relationship under the special duty doctrine (see Cuffy v City of New York, 69 NY2d 255, 260 [1987]; Blackstock v Board of Educ. of the City of N.Y., 84 AD3d 524 [1st Dept 2011]).
We have considered plaintiffs' remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 25, 2020
CLERK